Citation Nr: 1014318	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 Board decision denied service connection 
for a psychiatric disorder, to include PTSD.  It was held 
that no competent evidence had been submitted to show that 
the Veteran had a diagnosis of PTSD that was attributable to 
the Veteran's active service.  The Veteran was notified of 
the decision.  

3.  The evidence received since the January 1996 Board 
decision relates to an unestablished fact that is necessary 
to substantiate the claim for service connection, and raises 
a reasonable possibility of substantiating the claim for 
service connection for PTSD.





CONCLUSIONS OF LAW

1.  The January 1996 Board decision that denied service 
connection for a psychiatric disorder to include PTSD became 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2006, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in a separate March 2006 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, the Veteran has been afforded 
a VA examination which addressed the etiology of the claimed 
PTSD.  

Review of the record reveals that the March 2006 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).


Analysis

By a decision dated May 1992, the RO denied service 
connection for a nervous condition, to include PTSD.  The 
Veteran appealed and in January 1996, the Board also denied 
the Veteran's claim for service connection for a psychiatric 
disorder to include PTSD.  The claim was denied on the bases 
that no competent evidence had been submitted to show that 
the Veteran's schizophrenia developed as a result of his 
military service, and that no competent evidence had been 
submitted to show that the Veteran had a diagnosis of PTSD 
that was attributable to the Veteran's active service.  The 
January 1996 Board decision was a final decision.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the January 1996 final 
Board decision included the Veteran's service treatment 
records, service personnel records, Social Security 
Administration (SSA) records, private treatment records, 
statements from the Veteran, and VA examinations dated March 
1978, October 1990, and June 1992.  

The Veteran's service treatment and personnel records 
indicated that he had a normal psychiatric state at the time 
of his enlistment examination in October 1966, and a 
September 1969 certificate from the Veteran's commanding 
officer stated that the Veteran had not demonstrated any 
signs of mental instability or severe emotional problems.  On 
his October 1969 report of medical history, the Veteran 
reported terrifying nightmares every other night, but his 
discharge examination noted a normal psychiatric state.  
Personnel records reflect that the Veteran was a light 
weapons infantryman and served in Vietnam for one year as a 
gunner.  Personnel records also revealed that the Veteran was 
Court-Martialed for being away without leave (AWOL) on at 
least three occasions.

Post service treatment records and VA examinations reflected 
diagnoses of anxiety, alcoholism, rule out PTSD, and 
schizophrenic disorder.  The June 1992 VA examiner opined 
that the Veteran's schizophrenia, paranoid type was of remote 
origin and did not originate during the Veteran's military 
service.  The examiner also stated that the examination 
revealed features of other psychiatric disorders including 
agoraphobia and some sequelae of combat trauma that did not 
appear to comprise diagnosable conditions.  

In his statements, the Veteran reported that he was treated 
for "temporary insanity" in 1970 and 1975.  Additionally, 
the Veteran asserted that his nervous problems began when he 
saw friends killed in Vietnam.  A friend submitted a 
statement indicated that the Veteran was a different person 
after returning from Vietnam, specifically that the Veteran 
was nervous and had severe mental problems.  

In February 2006, the Veteran submitted a claim to reopen a 
claim for service connection for specifically for PTSD.  The 
evidence received since the January 1996 Board decision 
included statements from the Veteran and his sister, a VA 
examination, private treatment records, casualty records of 
five soldiers killed in action in Vietnam, and a transcript 
of a hearing before the undersigned Veterans Law Judge.  

In a stressor statement, the Veteran asserted that on May 8, 
1968, his unit was involved in a heavy fire fight, and that 
he had psychological problems since that date.  Again on May 
22, 1968, the Veteran stated that his unit was involved in 
another fire fight, in which men were killed and wounded.  A 
lay statement indicated that after the Veteran returned from 
Vietnam, he had problems with anxiety, emotional shutdown, 
and trouble concentrating or thinking clearly.  At his 
hearing, the Veteran testified that his problems started in 
the military and continued after his discharge from service.  
He also reported that he had sought treatment from various 
doctors, but could not remember the names of all the places 
where he sought treatment over the years.  

Private treatment records from Center Point indicated a 
diagnosis of psychosis, rule out PTSD.  A letter from D.W.W., 
Ph.D., showed that the psychologist saw the Veteran once for 
complaints of recurrent dreams, sleep pattern disruption, 
hearing voices, and recurrent thoughts about Vietnam.  The 
Veteran was given a PTSD questionnaire to fill out for his 
next appointment, but never returned.  An August 2007 VA 
examination noted substantial pre-military 
behavior/adjustment problems, and after a thorough 
examination, the examiner provided a diagnosis of chronic, 
paranoid schizophrenia.  The examiner further stated that the 
Veteran did not meet the DSM-IV stressor criteria, nor did he 
meet the DSM-IV criteria for a diagnosis of PTSD.  

None of the newly received evidence contains evidence of a 
diagnosis of PTSD related to the Veteran's military service.  
As stated above, available service treatment records were 
silent to a diagnosis of a psychiatric disorder, and a 
certificate from the Veteran's commanding officer stated that 
the Veteran had a stable mental state with no evidence of 
severe emotional problems.  Moreover, the Veteran had a 
normal mental state upon discharge.  Post service records 
noted diagnoses of psychiatric disorders, including 
schizophrenia.  However, there was no evidence that the 
Veteran has a current diagnosis of PTSD.  Nevertheless, the 
medical records added to the record since the January 1996 
Board decision and the testimony provided by the Veteran at 
the February 2010 hearing offer a more complete historical 
perspective of his psychiatric condition.

As such, the newly submitted evidence should be considered 
new and material as it provides a more complete picture of 
the circumstances surrounding the origin of the claimed 
psychiatric disability. Hodge .  Accordingly the Board finds 
that new and material evidence has been received to reopen a 
claim for service connection for PTSD.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted.


REMAND

After full review, the Board observes that at the February 
2010 hearing the Veteran revealed that he has been receiving 
treatment at Center Point Human Services in Winston-Salem, 
North Carolina. The most recent records from this facility 
are dated in August 2002.

In light of the above, in order to fully and fairly 
adjudicate the Veteran's claim, the RO must satisfy its duty 
to assist the Veteran by obtaining copies of the treatment 
received by the Veteran from Center Point.

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran has signed the 
appropriate releases, copies of all 
available records of treatment he received 
for a psychiatric condition at Center 
Point Human Services since August 2002 
should be requested.  If the AMC/RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


